Exhibit 10.2   Employment Agreement, dated February 1, 2011, by and between
Streamline Health Solutions, Inc., a Delaware corporation and Robert E. Watson.

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of
January 31, 2011 (the “Effective Date”), by and among Streamline Health
Solutions, Inc., a Delaware corporation (the “Company”) and Robert E. Watson
(“Executive”).
RECITALS:
The Company and Executive hereby agree that Executive shall serve as the
President and Chief Executive Officer (“CEO”) of the Company pursuant to the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:
1. EMPLOYMENT
The Company hereby agrees to employ Executive, and Executive, in consideration
of such employment and other consideration set forth herein, hereby accepts
employment, upon the terms and conditions set forth herein.
2. POSITION AND DUTIES
During the term of this Agreement, Executive shall be employed as the CEO of the
Company and may also serve as an officer or as a member of the board of the
Company and/or of affiliates of the Company for no additional compensation, as
part of Executive’s services to the Company hereunder. While employed hereunder,
Executive shall do all things necessary, legal and incident to the above
position, and otherwise shall perform such CEO-level functions as the Board of
Directors (the “Board”) of the Company may establish from time to time. In
addition, during the period of his employment hereunder, Executive shall be
appointed or nominated for election to the Board.
3. COMPENSATION
Subject to such modifications as may be contemplated by said exhibit and
approved from time to time by the Board, Executive shall receive the
compensation and benefits listed on the attached Exhibit A. Such compensation
and benefits shall be paid and provided by the Company in accordance with the
Company’s regular payroll, compensation and benefits policies.

 

 



--------------------------------------------------------------------------------



 



4. EXPENSES
The Company shall pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require.
5. PRIOR EMPLOYMENT; BINDING AGREEMENT
Executive warrants and represents to the Company (i) that Executive will take no
action in violation of any employment agreement or arrangement with any prior
employer, (ii) that Executive has disclosed to the Company all such prior
written agreements, (iii) that any employment agreement or arrangement with any
prior employer is null and void and of no effect, and (iv) that Executive has
the full right and authority to enter into this Agreement and to perform all of
Executive’s obligations hereunder. The Executive agrees to indemnify and hold
the Company harmless from and against any and all claims, liabilities or
expenses incurred by the Company as a result of any claim made by any prior
employer arising out of this Agreement or the employment of Executive by the
Company. The Company warrants and represents to the Executive that the Company,
acting by the officer executing this Agreement on behalf of the Company, has the
full right and authority to enter into this Agreement and to perform all of the
Company’s obligations hereunder.
6. OUTSIDE EMPLOYMENT
Executive shall devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position with the Company, and shall not have
any other employment with any other enterprise or substantial responsibility for
any enterprise which would be inconsistent with Executive’s duty to devote
Executive’s full time and attention to the Company matters; provided, however,
that, the foregoing shall not prevent Executive from participation in any
charitable or civic organization or from service in a non-executive capacity on
the boards of directors of up to two other companies that does not interfere
with Executive’s performance of the duties and responsibilities to be performed
by Executive under this Agreement.
7. CONFIDENTIAL INFORMATION
Executive shall not, during the term of this Agreement or at any time
thereafter, disclose, or cause to be disclosed, in any way Confidential
Information, or any part thereof, to any person, firm, corporation, association,
or any other operation or entity, or use the Confidential Information on
Executive’s own behalf, for any reason or purpose. Executive further agrees
that, during the term of this Agreement or at any time thereafter, Executive
will not distribute, or cause to be distributed, Confidential Information to any
third person or permit the reproduction of Confidential Information, except on
behalf of the Company in Executive’s capacity as an employee of the Company.
Executive shall take all reasonable care to avoid unauthorized disclosure or use
of the Confidential Information. Executive hereby assumes responsibility for and
shall indemnify and hold the Company harmless from and against any disclosure or
use of the Confidential Information in violation of this Agreement.

 

2



--------------------------------------------------------------------------------



 



For the purpose of this Agreement, “Confidential Information” shall mean any
written or unwritten information which specifically relates to and or is used in
the Company’s business (including, without limitation, the Company’s services,
processes, patents, systems, equipment, creations, designs, formats,
programming, discoveries, inventions, improvements, computer programs, data kept
on computer, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information including test marketing or localized marketing, other information
regarding processes or plans in development, trade secrets, training manuals,
know-how of the Company, and the customers, clients, suppliers and others with
whom the Company does or has in the past done, business, regardless of when and
by whom such information was developed or acquired) which the Company deems
confidential and proprietary which is generally not known to others outside the
Company and which gives or tends to give the Company a competitive advantage
over persons who do not possess such information or the secrecy of which is
otherwise of value to the Company in the conduct of its business — regardless of
when and by whom such information was developed or acquired, and regardless of
whether any of these are described in writing, reduced to practice,
copyrightable or considered copyrightable, patentable or considered patentable.
Provided, however, that “Confidential Information” shall not include general
industry information or information which is publicly available or is otherwise
in the public domain without breach of this Agreement, information which
Executive has lawfully acquired from a source other than the Company, or
information which is required to be disclosed pursuant to any law, regulation,
or rule of any governmental body or authority or court order. Executive
acknowledges that Confidential Information is novel, proprietary to and of
considerable value to the Company.
Executive agrees that all restrictions contained in this Section 7 are
reasonable and valid under the circumstances and hereby waives all defenses to
the strict enforcement thereof by the Company.
Executive agrees that, upon the request of the Company, or immediately on
termination of his employment for whatever reason, Executive will immediately
deliver up to the requesting entity all Confidential Information in Executive’s
possession and/or control, and all notes, records, memoranda, correspondence,
files and other papers, and all copies, relating to or containing Confidential
Information. Executive does not have, nor can Executive acquire, any property or
other right in Confidential Information.
8. PROPERTY OF THE COMPANY
All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment, whether or not during working hours and whether or not
while working on a specific project, that are within the scope of the Company’s
business operations or that relate to any work or projects of the Company, are
and shall remain the exclusive property of the Company. Inventions, improvements
and discoveries relating to the business of the Company conceived or made by
Executive, either alone or with others, while employed with the Company are
conclusively and irrefutably presumed to have been made during the period of
employment and are the sole property of the Company. The Executive shall
promptly disclose in writing any such matters to the Company but to no other
person without the consent of the Company. Executive hereby assigns and agrees
to assign all right, title, and interest in and to such matters to the Company.
Executive will, upon request of the Company, execute such assignments or other
instruments and assist the Company in the obtaining, at the Company’s sole
expense, of any patents, trademarks or similar protection, if available, in the
name of the Company.

 

3



--------------------------------------------------------------------------------



 



9. NON-COMPETITION AGREEMENT
(a) During the term of Executive’s employment, whether under this Agreement or
at will, and for a period of two years after the termination date of Executive’s
employment (whether such termination be with or without cause), Executive
agrees, provided he has received all the compensation specified in Sections 11
and 13 hereof to be received by him coincident with such termination, that he
will not directly or indirectly, whether as an employee, agent, consultant,
director, officer, investor, partner, shareholder, proprietor, lender or
otherwise own, operate or otherwise work for or participate in any competitive
business (including the pertinent division or subsidiary of any multi-sector
business), anywhere in the world, which designs, develops, manufactures or
markets any product or service that in any way competes with the Company’s
business, products or services as conducted, or planned to be conducted, on the
date of termination (a “Competitive Business”), provided that the foregoing
shall not prohibit Executive from owning not more than 5% of the outstanding
stock of a corporation subject to the reporting requirements of the Securities
Exchange Act of 1934.
(b) During the term of Executive’s employment and for a period ending two years
from the termination of Executive’s employment with the Company, whether by
reason of the expiration of the term of this Agreement, resignation, discharge
by the Company or otherwise, Executive hereby agrees that Executive will not,
directly or indirectly:
(i) solicit, otherwise attempt to employ or contract with any current or future
employee of the Company for employment or otherwise in any Competitive Business
or otherwise offer any inducement to any current or future employee of the
Company to leave the Company’s employ; or
(ii) contact or solicit any customer or client of the Company (an “Existing
Customer”), contact or solicit any individual or business entity with whom the
Company has directly communicated for the purpose of rendering services prior to
the effective date of such termination (a “Potential Customer”), or otherwise
provide any other products or services for any Existing Customer or Potential
Customer of the Company, on behalf of a Competitive Business or in a manner that
is competitive to the Company’s business; or
(iii) Use or divulge to anyone any information about the identity of the
Company’s customers or suppliers (including without limitation, mental or
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans, or
any other Confidential Information.
(c) For the purpose of this Agreement, Competitive Business shall mean any
business operation (including a sole proprietorship) anywhere in the world which
designs, develops, manufactures or markets any product or service that in any
way competes with the Company’s healthcare document management software and
document workflow software business, products or services as conducted, or
contemplated to be conducted, on the date of termination.

 

4



--------------------------------------------------------------------------------



 



10. TERM
Unless earlier terminated pursuant to Section 11 hereof, the term of this
Agreement (the “Term”) shall be for the time period beginning on the Effective
Date, and continuing through January 31, 2013 (the “Expiration Date”), unless,
during the Term of this Agreement, or any renewal thereof, there is a change in
control as defined in Section 13 hereof, at which time the then current
Expiration Date will be extended to be one year from the date of the change in
control. On the Expiration Date, and on each annual Expiration Date thereafter
(each such date being hereinafter referred to as the “Renewal Date”), absent
notice to the contrary from either party hereto to the other received at least
60 days prior to commencement of the Renewal Term, the term of employment
hereunder shall automatically renew for an additional one (1) year period.
Unless waived in writing by the Company, the requirements of Sections 7
(Confidential Agreement), 8 (Property of the Company) and 9 (Non-Competition
Agreement) shall survive the expiration or termination of this Agreement for any
reason.
11. TERMINATION
(a) Death. This Agreement and Executive’s employment hereunder shall be
terminated on the death of Executive, effective as of the date of Executive’s
death.
(b) Continued Disability. This Agreement and Executive’s employment hereunder
may be terminated, at the option of the Company, upon a Continued Disability of
Executive, effective as of the date of the determination of Continued Disability
as that term is hereinafter defined. For the purposes of this Agreement,
“Continued Disability” shall be defined as the inability or incapacity (either
mental or physical) of Executive to continue to perform Executive’s duties
hereunder for a continuous period of one hundred twenty (120) working days, or
if, during any calendar year of the Term hereof because of disability, Executive
shall have been unable to perform Executive’s duties hereunder for a total
period of one hundred eighty (180) working days regardless of whether or not
such days are consecutive. The determination as to whether Executive is unable
to perform the essential functions of Executive’s job shall be made by the Board
in its reasonable discretion; provided, however, that if Executive is not
satisfied with the decision of the Board, Executive will submit to examination
by three competent physicians who practice in the metropolitan area in which the
Company then resides, one of whom shall be selected by the Company, another of
whom shall be selected by Executive, with the third to be selected by the
physicians so selected. The determination of a majority of the physicians so
selected shall supersede the determination of the Board and shall be final and
conclusive.
(c) Termination For Good Cause. Notwithstanding any other provision of this
Agreement, the Company may at any time immediately terminate this Agreement and
Executive’s employment thereunder for Good Cause. For this purpose, “Good Cause”
shall include the following: the current use of illegal drugs; conviction of any
crime which involves moral turpitude, fraud or misrepresentation; commission of
any act which would constitute a felony and which adversely impacts the business
or reputation of the Company; fraud; misappropriation or embezzlement of Company
funds or property; willful misconduct or grossly negligent or reckless conduct
which is materially injurious to the reputation, business or business
relationships of the Company; material violation or default on any of the
provisions of this Agreement; or material and continuous failure to meet
reasonable performance criteria or reasonable standards of conduct as
established from time to time by the Board, which failure continues for at least
30 days after written notice from the Company to Executive. Any alleged cause
for termination shall be delivered in writing to Executive stating the full
basis for such cause along with any notice of such termination.

 

5



--------------------------------------------------------------------------------



 



(d) Termination Without Good Cause. The Company may terminate Executive’s
employment or elect not to renew this Agreement prior to the Expiration Date at
any time, whether or not for Good Cause (as “Good Cause” is defined in Section
11(c) above). In the event the Company terminates Executive or elects not to
renew this Agreement for reasons other than Good Cause, Executive’s Death, or
Executive’s Disability, the Company will pay Executive a lump sum amount equal
to Executive’s annual base salary as in effect as of the date of such separation
from employment, plus an amount equal to the higher of the bonuses paid to
Executive during that prior fiscal year or earned in the then current fiscal
year to date (provided that if Executive is terminated without Good Cause during
the first twelve months of employment with the Company, the bonus component of
the separation payment will be equal to the Target Bonus specified in Exhibit A
for the period), which shall be paid as soon as practicable following
Executive’s execution (and non-revocation) of a form of general release of
claims as is acceptable to the Board. In any event, the Company shall provide
such release to Executive in a timely manner so that after the longest available
review and revocation period, the lump sum severance shall be paid no later than
the 90th day following Executive’s separation from service or March 15th of the
calendar year following the calendar year in which such separation from service
occurs, whichever is sooner. Executive shall also be entitled to the
continuation of the then current Company benefits to the extent continuation of
such benefits is provided for under the applicable plans.
12. ADVICE TO PROSPECTIVE EMPLOYERS
If Executive seeks or is offered employment by any other company, firm or
person, he will notify the prospective employer of the existence and terms of
the non-competition and confidentiality agreements set forth in Sections 7 and 9
of this Agreement. Executive may disclose the language of Sections 7 and 9, but
may not disclose the remainder of this Agreement.
13. CHANGE IN CONTROL; ACCELERATED VESTING SCHEDULES
(a) In the event that, within twelve months of a change in control of the
Company, Executive’s employment by the Company is terminated prior to the end of
the then current Term or Executive terminates his employment due to a material
reduction in his duties or compensation (“Good Reason”), all stock options and
restricted stock granted to Executive shall immediately vest in full, and the
Company will pay Executive a lump sum amount in accordance with Section 11(d),
above; provided, however, that in the event this Section 13 is applicable, the
amount of such lump sum shall be equal to 200% of the amount as determined under
Section 11(d), alone. In the event Executive seeks to terminate his employment
for Good Reason, such termination shall not be treated for purposes of this
Section 13 as a resignation for Good Reason unless Executive provides the
Company with notice of the existence of the condition claimed to constitute Good
Reason within 90 days of the initial existence of such condition and the Company
fails to remedy such condition within 30 days following the Company’s receipt of
such notice.
(b) For purposes of this Agreement, “change in control” means any of the
following events:
(i) A change in control of the direction and administration of the Company’s
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “1934 Act”), as in effect on the date hereof and
any successor provision of the regulations under the 1934 Act, whether or not
the Company is then subject to such reporting requirements; or

 

6



--------------------------------------------------------------------------------



 



(ii) Any “person” (as such term is used in section 13(d) and section 14(d)(2) of
the 1934 Act but excluding any employee benefit plan of the Company) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Company representing more than one
half of the combined voting power of the Company’s outstanding securities then
entitled to vote for the election of directors; or
(iii) The Company shall sell all or substantially all of the assets of the
Company; or
(iv) The Company shall participate in a merger, reorganization, consolidation or
similar business combination that constitutes a change in control as defined in
the Company’s 2005 Incentive Compensation Plan and/or results in the occurrence
of any event described in Sections 13(b) (i), (ii) or (iii) above.
(c) Notwithstanding anything to the contrary contained in this Agreement, in the
event any amounts payable hereunder would be considered to be excess parachute
payments for purposes of the amount payable following the occurrence of a Change
of Control that is treated as a “change in the ownership or effective control”
of the Company or “in the ownership of a substantial portion of the assets” of
the Company for purposes of Sections 280G and 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), those payments that are treated for purposes
of Code Section 280G as being contingent on a “change in the ownership or
effective control” (as that phrase is used for purposes of Code Section 280G) of
the Company shall be reduced, if and to the extent necessary, so that no
payments under this Agreement are treated as excess parachute payments.
14. ACKNOWLEDGEMENTS
The Company and Executive each hereby acknowledge and agree as follows:
(a) The covenants, restrictions, agreements and obligations set forth herein are
founded upon valuable consideration, and, with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 7, 8 and 9
hereof, are reasonable in duration and geographic scope;
(b) In the event of a breach or threatened breach by Executive of any of the
covenants, restrictions, agreements and obligations set forth in Section 7, 8
and/or 9, monetary damages or the other remedies at law that may be available to
the Company for such breach or threatened breach will be inadequate and, without
prejudice to the Company’s right to pursue any other remedies at law or in
equity available to it for such breach or threatened breach, including, without
limitation, the recovery of damages from Executive, the Company will be entitled
to injunctive relief from a court of competent jurisdiction; and

 

7



--------------------------------------------------------------------------------



 



(c) The time period and geographical area set forth in Section 9 hereof are each
divisible and separable, and, in the event that the covenants not to compete
contained therein are judicially held invalid or unenforceable as to such time
period and/or geographical area, they will be valid and enforceable in such
geographical area(s) and for such time period(s) which the court determines to
be reasonable and enforceable. Executive agrees that in the event any court of
competent jurisdiction determines that the above covenants are invalid or
unenforceable to join with the Company in requesting that court to construe the
applicable provision by limiting or reducing it so as to be enforceable to the
extent compatible with the then applicable law. Furthermore, any period of
restriction or covenant herein stated shall not include any period of violation
or period of time required for litigation to enforce such restriction or
covenant.
15. NOTICES
Any notice or communication required or permitted hereunder shall be given in
writing and shall be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:
(a) In the case of the Company, if addressed to it as follows:
Streamline Health Solutions, Inc.
10200 Alliance Road, Suite 200
Cincinnati, Ohio 45242-4716
Attn: Chief Financial Officer

(b) In the case of Executive, if addressed to Executive at the most recent
address on file with the Company.
Any such notice delivered personally or by telecopy shall be deemed to have been
received on the date of such delivery. Any address for the giving of notice
hereunder may be changed by notice in writing.
16. ASSIGNMENT, SUCCESSORS AND ASSIGNS
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may the duties hereunder be delegated by Executive. In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” shall then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.
17. MODIFICATION
This Agreement may not be released, discharged, abandoned, changed, or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.

 

8



--------------------------------------------------------------------------------



 



18. SEVERABILITY
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect any other provisions hereof and the parties shall use their
best efforts to substitute a valid, legal and enforceable provision, which,
insofar as practical, implements the purpose of this Agreement. Any failure to
enforce any provision of this Agreement shall not constitute a waiver thereof or
of any other provision hereof.
19. COUNTERPARTS
This Agreement may be signed in counterparts (and delivered via facsimile
transmission), and each of such counterparts shall constitute an original
document and such counterparts, taken together, shall constitute one in the same
instrument.
20. ENTIRE AGREEMENT
This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.
21. DISPUTE RESOLUTION
Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance, or
non-performance of this Agreement or any agreement or other instrument between,
involving or affecting the parties (including the validity, scope and
enforceability of this arbitration clause), shall be submitted to and resolved
by arbitration. The arbitration shall be conducted pursuant to the terms of the
Federal Arbitration Act and the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association. Either party may notify the
other party at any time of the existence of an arbitrable controversy by
certified mail and the parties shall attempt in good faith to resolve their
differences within fifteen (15) days after the receipt of such notice. If the
dispute cannot be resolved within the fifteen-day period, either party may file
a written demand for arbitration with the American Arbitration Association. The
place of arbitration shall be Cincinnati, Ohio.
22. GOVERNING LAW
The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Ohio and the laws of the United States
applicable therein. The Executive acknowledges and agrees that Executive is
subject to personal jurisdiction in state and federal courts in Hamilton County,
Ohio.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.

            STREAMLINE HEALTH SOLUTIONS, INC.
      By:   /s/ Jonathan R. Phillips         Jonathan R. Phillips       
Chairman   

            EXECUTIVE
      /s/ Robert E. Watson       Robert E. Watson   

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A — COMPENSATION AND BENEFITS

1.   Start Date. Executive’s start date shall be February 1, 2011.   2.   Base
Salary. Base Salary shall be paid at an annualized rate of $250,000, which shall
be subject to periodic review and adjustment by Compensation Committee (the
“Committee”) of the Board and/or the Board but shall not be reduced below
$250,000.   2.   Bonus. Target bonus and target goals shall be set by the
Committee annually. Initial target bonus (for FY commencing 2/1/11) will be
$150,000. Bonus will be paid pursuant to such terms and conditions as are
established by the Committee and, to the extent payable under a bonus plan,
subject to such terms and conditions as may be set out in such plan. The annual
bonus shall, if payable, be paid no later than during the second quarter of the
fiscal year following the fiscal year for which such bonus is paid, unless
otherwise provided in the applicable bonus plan or written action taken by the
Committee.   3.   Sign-on Bonus. Executive shall receive a Sign-on Bonus of
$65,000 less applicable withholdings.   4.   Benefits. Executive shall
participate in the Company’s benefit plans on the same terms and conditions as
provided for other Company executives, and subject to all terms and conditions
of such plans.   5.   Relocation. In the event that Executive relocates to
Cincinnati at the request of the Company, the Company would provide Executive
with a relocation package commensurate with the Company’s policy regarding
relocation of employees. Notwithstanding the foregoing, Executive shall be under
no obligation to relocate during the initial two-year term of this Agreement.  
6.   Stock Grant. As of the Effective Date, Executive shall be issued 50,000
newly issued shares of common stock of the Company for $500 in cash (i.e., par
value) as an inducement to Executive to enter into this Agreement. Such shares
shall be “restricted” securities within the meaning of Rule 144 promulgated
under the Securities Act of 1933 and shall not otherwise be restricted.   7.  
Stock Option Grants. Two grants of incentive stock options, the first for
250,000 shares of common stock and the second for 150,000 shares of common
stock, shall be made on the Effective Date, with the first of such grants having
an option exercise price equal to the greater of $2.00 per share or the fair
market value of a share, determined as of the date of grant, and subject to
vesting in thirty six substantially equal monthly installments during the first
three years of employment, and with the second of such grants having an option
exercise price equal to the greater of $3.00 per share or the fair market value
of a share, determined as of the date of grant, and subject to vesting in five
equal annual installments on the first, second, third, fourth and fifth
anniversary of the date of grant. The stock options will be granted under an
inducement grant with terms as nearly as practicable identical to the terms and
conditions of the Company’s 2005 Incentive Compensation Plan.

 

11